NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                BRIAN M. BENAVIDEZ, Plaintiff/Appellant,

                                        v.

         ARIZONA BOARD OF EXECUTIVE CLEMENCY, et al.,
                     Defendants/Appellees.

                             No. 1 CA-CV 21-0737
                               FILED 12-20-2022


           Appeal from the Superior Court in Maricopa County
                          No. CV 2021-004459
             The Honorable James D. Smith, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Michael P. Denea PLC, Phoenix
By Michael P. Denea
Counsel for Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Kelly Gillilan-Gibson
Counsel for Defendants/Appellees
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Brian Y. Furuya and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1           Brian M. Benavidez appeals from the superior court’s order
denying his request for special-action relief. He argues the court abused its
discretion by denying the relief requested because the Arizona Board of
Executive Clemency (Board) exceeded its authority, violated his due
process rights, and violated ex post facto principles. As Benavidez has
shown no error, we affirm.

                              BACKGROUND

¶2             In the winter of 1989, Benavidez was on felony probation
requiring abstinence from alcohol. Benavidez agreed to babysit his
girlfriend’s three-year-old son, Tommy,1 even though he admitted being
“hungover” and may have been consuming alcohol that day.2 Benavidez
concedes he was “frustrated” when he decided to bathe the child. He ran
the bath water, walked away, and when he returned, plunged the child into
the water without checking the temperature. Tommy began screaming
immediately. By the time Benavidez pulled the child out of the scalding
bath water, the boy’s skin was bright red and blistering. Benavidez did not
seek medical care, but instead dressed Tommy and continued with other
domestic tasks. The child continued to show signs of distress, and
Benavidez eventually applied aloe vera to his blistering skin but did
nothing more. When Tommy’s mother returned home, she was alarmed by
her son’s condition. Benavidez tried to dissuade her from taking Tommy to




1       We use a pseudonym to protect the victim.
2       Benavidez’s version of events has changed with almost every
retelling since his arrest, including at trial and parole application hearings.
For instance, Benavidez did not acknowledge he had been drinking until he
went before the Board for the first time. We review the record in the light
most favorable to upholding the superior court’s decision. Motel 6 Operating
Ltd. P’ship v. City of Flagstaff, 195 Ariz. 569, 571, ¶ 7 (App. 1999).


                                      2
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

the hospital, because he was afraid his probation officer would find out he
had been drinking and had injured the child.

¶3             Once at the hospital, Benavidez continued to downplay the
extent of Tommy’s injuries as “no big deal.” His contentions were belied by
the injuries and the doctor’s determination that Tommy was in “very, very
critical” condition. The child was airlifted to a burn trauma center, where
he remained for months. Tommy survived the ordeal only because of
experimental skin grafts and intensive medical care that continued into
adulthood.

¶4            After a jury trial, Benavidez was convicted of child abuse, a
dangerous crime against children in the first degree, committed while on
probation. See A.R.S. §§ 13-604.01, -604.02(A) (1989). He was sentenced to
life imprisonment without possibility of parole for 25 years. After serving
25 years, Benavidez began applying for parole. He has applied for parole
five times and has been denied in each instance.

¶5            On his most recent application in 2020, Benavidez’s counsel
argued for release on parole, citing factors including continuing education
and religious studies, family support, “employment as a welder, and
staying actively involved in AA.” At the hearing, Benavidez testified,
providing yet another version of the crime. He went on to espouse his
dedication to changing his life. The Board also heard from Tommy and his
family, who again asked the Board to deny Benavidez release on parole.

¶6             Before voting, one board member emphasized Benavidez’s
lack of “accountab[ility] for a heinous crime against a child[,]” and noted
“his story did not present as credible[.]” Noting their “agree[ment]” on the
record, two members added their thoughts: one objected to Benavidez
blaming alcohol; and the other observed, “I [] don’t feel it’s in the best
interest of the public to release him out at this time . . . .” The last voting
member stated he saw no reason to grant parole based on the information
presented.

¶7             With its fifth member abstaining because she was late to the
hearing, the Board otherwise unanimously voted to deny release on parole.
In its written findings, the Board explained,

       The Board believes that you would not remain at liberty
       without violating the law for the following reasons: age of the
       victim[,] poor criminal history[,] serious and violent offense[,]
       serious bodily injury[,] trauma to the victim[,] violated
       previous probation/parole[.]


                                      3
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

 Benavidez sought special-action relief from the superior court. He argued
the Board abused its discretion, violated his right to due process, and
violated constitutional prohibitions on ex post facto application of the law.
Accepting jurisdiction, the superior court denied Benavidez’s petition.
Benavidez timely appealed.

                                DISCUSSION

¶8             The superior court reviews Board decisions only to ensure
that the “requirements of due process have been met and that the [Board]
has acted within the scope of its powers.” Cooper v. Ariz. Bd. of Pardons &
Paroles, 149 Ariz. 182, 184 (1986). Courts are not a “super-parole board.”
Borchers v. Ariz. Bd. of Pardons & Paroles, 174 Ariz. 463, 468 (App. 1992); see
also Cooper, 149 Ariz. at 184. In turn, we review the superior court’s denial
of special-action relief for abuse of discretion, reviewing questions of law
de novo. See Hormel v. Maricopa County, 224 Ariz. 454, 458, ¶ 16 (App. 2010).
We begin by considering whether the Board (1) exceeded its authority or
(2) violated Benavidez’s due process rights, and finally (3) we examine if
the Board applied a law retrospectively.

I.     The Board Acted Within Its Authority

¶9             Benavidez argues the superior court mischaracterized the
Board’s discretion and erroneously allowed consideration of “static and
unchangeable” factors in denying him parole. Under the 1989 version of
A.R.S. § 31-412(A), relevant to Benavidez’s application, if an applicant is
eligible for parole, “the board of pardons and paroles shall authorize the
release of the applicant upon parole if . . . it appears to the board, in its sole
discretion, that there is a substantial probability that the applicant will
remain at liberty without violating the law.” A.R.S. § 31-412 (1989)
(emphasis added). We first consider the scope of the Board’s discretion and
then the factors applied in Benavidez’s case.

       A.     The Board’s Discretion

¶10           Benavidez argues the Board erroneously exercised
“unfettered discretion” when denying him parole. As support, he cites
Stewart v. Arizona Board of Pardons & Paroles, 156 Ariz. 538 (App. 1988),
arguing this case ushered in an “extraordinary change” in the scope of the
Board’s discretion, requiring the court to discard all prior case law. See id.
at 542 (finding the Board lacked any authority to rescind its earlier decision
granting parole when a member changed his mind). Based on this decision,
he argues the Board’s discretion is limited to determining whether the



                                        4
                  BENAVIDEZ v. ARIZONA BOARD, et al.
                         Decision of the Court

statutory criteria have been met, not whether to grant release on parole. We
disagree.

¶11           “The critical determination the Board must make under
A.R.S. § 31-412(A) is whether ‘there is a substantial probability that the
applicant will remain at liberty without violating the law.’” Borchers, 174
Ariz. at 467. “By giving the Board sole discretion in making this
determination, the legislature has set forth such a broad panoply of criteria
that it hardly curtails the Board’s discretion at all.” Id. (internal quotation
and citation omitted). This discretion necessarily allows the Board to weigh
any relevant factor in reaching its conclusion. See Stinson v. Ariz. Bd. of
Pardons & Paroles, 151 Ariz. 60, 61 (1986).

¶12            In this instance, the Board “believe[d] that [Benavidez] would
not remain at liberty without violating the law for [six enumerated]
reasons.” Cf. Stewart, 156 Ariz. at 542 (presuming release on parole only
upon a finding that the “statutory criteria . . . are satisfied” (emphasis added));
see also A.R.S. § 31-411(B), (G) (affording parole-eligible inmates an
opportunity to be heard and written explanation of the Board’s rationale
for denial). That finding being sufficient, the Board denied Benavidez
parole. While Benavidez may disagree with the Board’s decision, this court
cannot reweigh the facts presented or replace the Board’s decision with our
own. See Stinson, 151 Ariz. at 61; Stewart, 156 Ariz. at 540 (“The legislature
intended to give the Board ‘sole discretion’ to determine whether to grant
or deny parole.” (quoting A.R.S. § 31-412(A)); see also Greenholtz v. Inmates
of Neb. Penal & Corr. Complex, 442 U.S. 1, 13–14 (1979) (affirming “very broad
discretion” vested in parole boards). We find no error in the Board’s
determination or the superior court’s affirmation of that decision.

       B.      The Board is          Exempt     From     Formal     Rulemaking
               Requirements

¶13             Benavidez next asserts that to “limit[] the focus of” the
Board’s discretion, it must “adopt a set of rules and guidelines, along with
implementing specialized training for Board members.” His argument
lacks support in the law. The Board is exempt from formal rulemaking
when issuing “[r]ule[s] or substantive policy statement[s] concerning
inmates.” A.R.S. § 41-1005(A)(7); see also A.R.S. § 41-1005(A)(4) (exempting
rules “concerning only the internal management of an agency that do[] not
directly and substantially affect the procedural or substantive rights or duties of
any segment of the public” (emphasis added)). Attempting to circumvent
this explicit grant of authority, Benavidez argues that the Board must follow
the rulemaking procedure in A.R.S. §§ 41-1021 to -1029 “because [his


                                        5
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

requested] rules would affect members of the public, including victims,
witnesses, members of prosecutorial and law enforcement agencies, and
[others].” The superior court found this interpretation “would render [the
exemption] meaningless” since “[n]early anything affecting a convicted
criminal would affect the public’s rights.” We agree.

¶14           The Board has sole discretion in making parole decisions and
is not constrained by rulemaking requirements. See Stinson, 151 Ariz. at 61.
Neither this court nor the superior court can compel the Board to adopt
rules. The superior court did not abuse its discretion in declining to compel
the Board to engage in a formal rulemaking process.

       C.     Relevant Factors Considered

¶15            Benavidez also argues the Board improperly used “static and
unchangeable factors” that were “not clearly and logically connected” to
whether he would remain at liberty without violating the law. See A.R.S.
§ 13-412(A) (1989). Instead, he argues the Board is limited “to substantive
issues directly bearing on [that criterion],” such as his conduct during
incarceration and response to prior denials of parole. But see Cooper, 149
Ariz. at 185 (noting the Board must evaluate “what the entire record shows
up to the time of the sentence” (quotation omitted)).

¶16            The Board must consider the static information, such as the
severity of the initial offense, as well as the additional information
developed since the processing of the last parole hearing. See id. Parole-
release decisions are “necessarily subjective and predictive.” Bd. of Pardons
v. Allen, 482 U.S. 369, 371 (1987). “[T]he decision to release an inmate is, in
a sense, an ‘equity’ type judgment that cannot always be articulated in
traditional findings.” Cooper, 149 Ariz. at 185 (citation and quotation
omitted); see also Greenholtz, 442 U.S. at 8, 15. Whether a prospective parolee
will remain law-abiding if released is difficult to predict. See Cooper, 149
Ariz. at 185 (contemplating “a discretionary assessment of a multiplicity of
imponderables” (quotation omitted)).

¶17           Benavidez argues the Board wrongfully used “static factors”:
“child victim, extent of the injury, position of trust, on probation at the time
of the offense.” It is of no consequence that these factors are “static”—they
provide the basis for which he was incarcerated and sentenced to life
imprisonment. See Borchers, 174 Ariz. at 467–68 (affirming denial based on
“generic” and fixed reasons). The Board properly considered “the age of
the victim[,] poor criminal history[,] serious and violent offense[,] serious
bodily injury[,] trauma to the victim[, and] violated previous



                                       6
                  BENAVIDEZ v. ARIZONA BOARD, et al.
                         Decision of the Court

probation/parole.” See id. at 468 (“[F]actors of past criminal history and
seriousness of the offense bear upon the probability of a parole applicant
successfully completing parole.”).

¶18           Benavidez would prefer that the Board consider only his
“good prison record, completion of treatment-related programming, . . .
strong family and financial support, etc.” But the Board is not confined to
his revisionist history, and consideration that the victim was a toddler in
Benavidez’s care who suffered serious life-threatening physical injuries and
permanent disfigurement remains relevant to the decision before the Board.
See Cooper, 149 Ariz. at 185 & n.4 (finding “gravity of the offense” includes
“victim information” (emphasis omitted)). Having relied on the record and
binding case law, the superior court did not abuse its discretion by finding
the Board acted within its authority when denying Benavidez’s release on
parole.

II.    Benavidez Received Proper Due Process

¶19            Next, Benavidez argues the superior court and Board violated
the state and federal due process rights that arise from his protected liberty
interest in release on parole. See Ariz. Const. art. 2, § 4; U.S. Const. amend.
XIV, § 1. There is no constitutional right to be released from prison before
the expiration of a lawfully imposed sentence. Greenholtz, 442 U.S. at 7.
However, “state statutes may create liberty interests in parole release that
are entitled to protection under the Due Process Clause.” Allen, 482 U.S. at
371, 377–78 (using “shall . . . if” language); see also Greenholtz, 442 U.S. at 11–
12 (using “shall . . . unless” language). The mandatory language in A.R.S. §
31-412(A) creates such an interest. See Stewart, 156 Ariz. at 542; see also A.R.S.
§ 31-412(A) (stating “the [Board] shall authorize the release of the applicant
upon parole if . . . .”(emphasis added)).

¶20            Benavidez argues that he has a protected interest “in actual
release on parole . . . , if [he] can demonstrate there is a substantial probability
that he will remain at liberty without violating the law.” (Emphasis added.)
We agree that Benavidez has a liberty interest and must be afforded due
process, but a liberty interest in release does not equate to a right to release
from incarceration. See Stewart, 156 Ariz. at 542–43. Nor does denying an
application for parole equate to a due process violation. The “fundamental
requirement of due process is the opportunity to be heard at a meaningful
time and in a meaningful manner.” Samiuddin v. Nothwehr, 243 Ariz. 204,
211, ¶ 20 (2017) (citation and quotation omitted); Mathews v. Eldridge, 424
U.S. 319, 333 (1976).




                                         7
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

¶21            On appeal, Benavidez claims the superior court “utterly failed
to address the due process implications of [his] liberty interest.” 3 The
superior court noted that Benavidez “had an opportunity to be heard and
received written explanations of the Board’s decisions.”4 On this basis, the
court “reject[ed]” any “broader deprivation of due process.” “[D]ue process
is flexible and calls for such procedural protections as the particular
situation demands.” Mathews, 424 U.S. at 334; see, e.g., Stewart, 156 Ariz. at
543 (recognizing spectrum ranging from “the minimum notice and hearing for
an inmate awaiting a grant of parole” to “the full panoply of Morrissey
protections for revocation” (emphasis added)).

¶22           Under A.R.S. § 31-411, inmates eligible for parole are entitled
to (1) an opportunity to be heard and (2) a written explanation of the
Board’s rationale for the denial. See A.R.S. § 31-411(B), (G).5 Benavidez does
not dispute that the Board provided him with an opportunity to be heard
and a written decision explaining why his application was denied. See
Cooper, 149 Ariz. at 185–86 (finding hearing and written explanation of
denial satisfied due process). Contrary to Benavidez’s claim that due
process compels “substantive limits” (i.e., “rules,” “guidelines,” and
“specialized training”) on the Board’s discretion, “[t]he Constitution does
not require more.” Greenholtz, 442 U.S. at 13–16. Given this, we find the
Board afforded Benavidez proper due process when denying his
application for release on parole.




3      Benavidez also suggests that “the length of [his] incarceration up to
this point” exacerbates the Board’s alleged due process violation. But
Benavidez was sentenced to life imprisonment with the possibility of parole at
a criminal trial with the full panoply of due process protections. See
Borchers, 174 Ariz. at 469. His incarceration to date is not relevant to any
liberty interest in a possible, but uncertain, release. See Foggy v. Ariz. Bd. of
Pardons & Paroles, 108 Ariz. 470, 472 (1972) (“[P]arole is a matter of grace
and not a matter of right.”).
4      The superior court implicitly recognized a liberty interest in release
on parole. See Stewart, 156 Ariz. at 543 (discussing what process was due
only after recognizing a protected interest). Given this, the superior court’s
failure to explicitly discuss a protected liberty interest was immaterial. See
Cooper, 149 Ariz. at 184 (emphasizing judicial review is limited “to
insur[ing] that the requirements of due process have been met”).
5      Absent material changes after the relevant dates, we cite a statute’s
current version.


                                       8
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

III.   The Board Did Not Violate the Ex Post Facto Clause

¶23            Finally, Benavidez argues the Board violated the ex post facto
clauses of the state and federal constitutions by considering a later-adopted
“open-ended” parole criterion, specifically “the best interests of the state.”
See U.S. Const. art. I, § 9; Ariz. Const. art. II, § 25; see also A.R.S. § 1-246
(“When the penalty for an offense is prescribed by one law and altered by
a subsequent law, . . . the offender shall be punished under the law in force
when the offense was committed.”). We review ex post facto issues de novo.
See State v. Henry, 224 Ariz. 164, 166, ¶ 5 (App. 2010).

¶24            As relevant here, a law violates the ex post facto clauses if it
“changes the punishment, and inflicts a greater punishment, than the law
annexed to the crime, when committed.” Calder v. Bull, 3 U.S. 386, 390
(1798); see also Henry, 224 Ariz. at 167, ¶ 7 (applying the third Calder
category). At the time of Benavidez’s offense, A.R.S. § 31-412(A) directed
the Board to grant parole to eligible applicants if, in its sole discretion, there
was “a substantial probability that the applicant [would] remain at liberty
without violating the law.” A.R.S. § 31-412(A) (1989). This statute was later
amended to require the Board to formally consider whether “release is in
the best interests of the state.” 1994 Ariz. Sess. Laws, ch. 188, § 2; see also
A.R.S. § 31-412(A).

       A.     No Retroactive Application of the Law Occurred

¶25            To begin, we address whether the Board applied the “best
interests” standard when denying Benavidez parole. See Ariz. Dep’t of Pub.
Safety v. Superior Court, 190 Ariz. 490, 494 (App. 1997) (requiring a
retroactive application for an ex post facto violation). Because he raises a
question of fact rather than law, we review the superior court’s findings for
an abuse of discretion. See Motel 6 Operating Ltd. P’ship v. City of Flagstaff,
195 Ariz. 569, 571, ¶ 7 (App. 1999) (limiting de novo review to questions of
law). As the superior court noted, one board member stated his belief that
parole was “not in the best interest of the public.” The court also noted no
other members joined in this remark, nor was it a factor reflected in the
Board’s final decision denying parole. The “individual intention” of board
members is not controlling. See Stewart, 156 Ariz. at 541 (citation omitted);
cf. United Calif. Bank v. Prudential Ins. Co. of Am., 140 Ariz. 238, 308 (App.
1983) (looking to the written record, not oral ruminations, in reviewing
hearing proceedings).

¶26           Benavidez’s ex post facto claim fails absent a retroactive
application of the law. See Weaver v. Graham, 450 U.S. 24, 29 (1981) (noting



                                        9
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

retroactivity is a “critical element[]”). The court did not abuse its discretion
in concluding the Board had not retroactively applied the “best interests of
the state” criterion based on a single remark from a sole Board member.

       B.     No Significant Risk of Increased Duration of Incarceration

¶27             Even if we assume the Board applied the “best interest”
criterion, Benavidez’s ex post facto argument still fails. He argues the
Board’s application of the “best interests of the state” criterion “effectively
cause[d] [his] presumption of release to disappear within the vastness of
unfettered discretion.” To this end, Benavidez argues that the application
of the “best interests” criterion both (1) “unquestionably” decreased his
odds of release on parole, and (2) “egregious[ly] increase[d] . . . the
quantum of punishment.” He argues that while the “remain at liberty”
criterion is “manageably connected” to “a prisoner’s conduct,” the “best
interests” standard is “so broad as to allow any decision on any ground.”
But here, the Board listed six reasons for denial, each supported by the
record and tethered to his risk of reoffending. See Borchers, 174 Ariz. at 468
(affirming denial based on two reasons “bear[ing] upon the probability of
. . . successfully completing parole”). Benavidez does not identify which of
the six enumerated grounds the Board improperly considered. See Calif.
Dep’t of Corr. v. Morales, 514 U.S. 499, 509 (1995) (rejecting “speculative and
attenuated possibility . . . of increasing the measure of punishment”).

¶28           Even if the entire Board considered the later-adopted
criterion, Benavidez fails to demonstrate how that application “materially
alter[ed] the situation . . . to his disadvantage” or deprived him of a
“substantial right involved in his liberty.” See State ex rel. Gonzalez v.
Superior Court, 184 Ariz. 103, 105 (App. 1995); Henry, 224 Ariz. at 172
(finding sex-offender registration scheme was a “nonpunitive civil
regulation”). Contrary to Benavidez’s claim that it is irrelevant whether a
law “even remotely increased the actual punishment,” he must show a
changed parole policy “creates a significant risk of prolonging [his]
incarceration.” See Garner v. Jones, 529 U.S. 244, 251 (2000) (emphasis
added). He has failed to do so here.

¶29           Finally, we note that the amended version of A.R.S. § 31-
412(A) is not “substantively different” as Benavidez alleges. Pre-
amendment, the Board implicitly considered the good of society; post-
amendment, it must explicitly consider the state’s best interests. Compare
Cooper, 149 Ariz. at 185, with A.R.S. § 31-412(A). Given the Board’s pre-
existing discretion to weigh any factors relevant to an applicant’s risk of



                                      10
                 BENAVIDEZ v. ARIZONA BOARD, et al.
                        Decision of the Court

reoffending, there is no ex post facto violation here. See Garner, 529 U.S. at
252 (declining to “micromanage[]” ever-evolving parole procedures).

¶30           In sum, the superior court did not abuse its discretion in
concluding the Board did not apply the “best interests of the state” criterion
in reaching its decision. In any event, Benavidez has failed to show A.R.S.
§ 31-412(A)’s “best interests of the state” criterion “creates a significant risk
of prolonging [his] incarceration,” and his ex post facto argument fails as a
result.

                                CONCLUSION

¶31            For the reasons above, we affirm the superior court’s order
denying special-action relief. Benavidez requests his attorney’s fees under
Rule 21 of the Arizona Rules of Civil Procedure and A.R.S. § 12-348. Because
Benavidez has not “prevail[ed] by an adjudication on the merits,” we
decline to award fees. See A.R.S. § 12-348.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         11